DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of this application’s status as a DIV of U.S. 14/221,026 (now U.S. 10,322,454).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 has been considered by the examiner.
Claim Interpretation
Paragraph 0001 of Applicant’s specification is noted for the special definition of a high melting point metal which is a metal that has a melting point higher than 2500C.
Claim Objections
Claims 7-9 are objected to because of the following informalities: 
Claims 7 and 8 are missing periods.
Claim 9 at step a has a typo “platfom1” which is taken to be “platform” and at step c “predetem1ined” which is taken to be “predetermined”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhong et al. “Laser direct manufacturing of tungsten nickel collimation component” NPL (Cited in IDS of 08/21/2015 in Parent Application) and Geving et al (U.S. 6,814,926; Cited in IDS of 06/11/2019 of instant application).
Regarding claim 1, Zhong et al. “Laser direct manufacturing of tungsten nickel collimation component” NPL (hereinafter “Zhong”) teaches providing/using W-Ni powder (see Page 2, Table 2 which shows two separate examples of W90Ni10 powder and W60Ni40 powder) to fabricate a collimation component using laser direct manufacturing that is taught to be a sintering process (“Fig. 3 demonstrated that laser cladding W is in fact a typical laser sintering process” Page 2 Section 3.2 “Microstructure analyses of the laser manufactured W or W/Ni alloy samples”). Thus, Zhong’s LDM is a laser sintering technique to fabricate a green object (i.e. the collimation component; see Figures 9 and 10).
Zhong does not teach that the laser manufactured W/Ni collimation component is then subject to a heating pressure treatment wherein the temperature to the green object is controlled to the re-sintering point of the green object.
Geving et al. (hereinafter “Geving”) teaches a metal powder composition for laser sintering as well as a method of manufacturing such a composition (Abstract and Col. 2 lines 5-15). Specifically, Geving teaches providing a powder blend that includes high melting temperature fine particulate metallic such as tungsten (Col. 4 lines 32-35, Col. 7 lines 37-41); fabricating a green object from the powder by way of a laser sintering technique (Col. 2 line 6, Col. 5 line 59 ‘laser sintering system’, Col. 8 lines 4-9 “laser energy is then applied to selected locations of the powder layer to fuse, or sinter, the powder in the exposed areas”); providing an infiltration treatment to the green object (Col. 9 lines 2-34), and providing a heating pressure treatment to the green object (Col. 9 lines 10-14, 23-35, and 44-45); wherein the temperature applied to the green object is controlled to a re-sintering (Col. 9 lines 12 and 30; “sintering”) point of the article. Notably, Col. 9 lines 31-34 states “[p]rocess 18 causes the infiltrant that was placed in the oven or furnace in contact with each article to melt and spontaneously infiltrate the brown article, resulting in a fully dense article”. It is noted that the disclosed processing steps in Col. 9 lines 2-34 of Geving (directed to conditions within the oven or furnace) reasonably reads on Applicant’s claimed “re-sintering” because the selective laser sintering and fusing of the metallic powders earlier described by Geving (Col. 8 lines 8-10) constitutes a first sintering that would fabricate the green object. To be clear, the processing steps (14, 16, and 18) in Col. 9 lines 2-34 serve to effectively re-sinter the infiltrated article such that the article is fully dense.
From the findings of fact above from Geving, it is clear that Geving is analogous art and would reasonably commend itself to an inventor’s attention for fabricating components by SLS. The person of ordinary skill in the art would find it obvious to include Geving’s heating pressure treatment (Col. 9 lines 10-14, 23-35, and 44-45) on Zhong’s LDM W-Ni collimation component so as to increase the strength (Col. 9 lines 22-23) and further densify (Col. 9 line 34 ‘resulting in a fully dense article) the collimation component. 
Therefore, the combination of Zhong and Geving reasonably render obvious the invention as currently claimed.
Regarding claim 2, Zhong and Geving teach the method as applied to claim 1 above and Zhong teaches W90Ni10 and W60Ni40 which meets the claimed feature requiring the powder mixture to require 50 vol% or more (a feature from instant claim 1) W balanced with nickel.
Regarding claim 3, Zhong and Geving teach the method as applied to claim 2 above and Zhong teaches that the collimation component has a thickness dimension of 3 mm (Table 4 at bottom of Page 6). This meets the claimed feature requiring the object to comprise a fabricated section having a thickness ranging from about between 0.1-0.5 mm because the final object’s thickness dimensions is 3 mm and is made in a layer by layer process. As such, it necessarily includes at least a layer or combination of layers that has a thickness from between 0.1-0.5 mm. To be clear, ‘fabricated section’ is treated under the BRI and given its plain meaning in the absence of a definition. Therefore, ‘fabricated section’ is so broad as to encompass any region or segment having a thickness in the fabricated object. Notably, the claim does not specify the thickness of a particular layer.
Regarding claim 4, Zhong and Geving teach the method as applied to claim 3 above and Zhong teaches that the fabricated object is a collimation component which the person of ordinary skill would understand to be a collimator (see also Figure 10).
Regarding claim 5, Zhong and Geving teach the method as applied to claim 4 above but Zhong teaches that the thickness of the component (i.e. the collimation component and/or collimator) is 3 mm (Table 4 “Thickness (mm)” column) which does not meet the claimed range of ‘about between 0.1-0.2 mm’.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 9, Zhong and Geving teach the method as applied to claim 1 above and further teaches that the LDM is a sintering process where a layer of powder is applied on a base (i.e. fabrication platform), scanning the layer by a laser beam to sinter the layer of powder, lowering the platform to a predetermined distance and optionally repeating the layer by layer build (Figure 9).
It appears that the build platform is lowered at least once based on the images in Figure 9. However, in the alternative, should it be demonstrated that the build platform is not lowered at least once, it would nevertheless be obvious to do so because the lowering of the build platform to accommodate the built up workpiece is routine in the additive manufacturing arts.
Regarding claim 10, Zhong and Geving teach the method as applied to claim 1 above and Geving further teaches an infiltration treatment before the heating pressure treatment (providing an infiltration treatment to the green object (Col. 9 lines 2-34), and providing a heating pressure treatment to the green object (Col. 9 lines 10-14, 23-35, and 44-45).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong and Geving as applied to claim 5 above, and further in view of Atkinson et al. “Fundamental Aspects of Hot Isostatic Pressing: An Overview” (Of Record in the Parent Application 11/17/2016).
Regarding claim 6, Zhong and Geving teach the method as applied to claim 5 above and Geving further teaches that the oven or furnace is raised to a temperature of about 1070C which lies within the claimed range.
However, Zhong and Geving are silent to the pressure of the oven or furnace being above 100 MPa.
While it would be obvious and only require routing skill in the art at the time the invention was effectively filed to optimize and select the desired temperature and pressure conditions that would effectively treat and densify the tungsten laser sintered collimator, Examiner submits the teachings of Atkinson et al. (hereinafter “Atkinson”).
Atkinson teaches that hot isostatic pressing can be used for densifying presintered components (Abstract). Notably, Atkinson teaches that 100 MPa is a typical hipping pressure (Page 2981 4th paragraph of column 2). As such, it is taken that 100 MPa is a well-known and ordinary pressure condition useful for hot isostatic pressing processes so as to further densify presintered articles. Therefore, it would be obvious and only require routine skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhong, Geving, and Atkinson so as to develop an effective method to produce an improved collimator that is produced by SLS and achieves full densification despite being formed initially from powdered metal material.
Regarding claim 7, Zhong, Geving, and Atkinson teach the method as applied to claim 6 above and Geving teaches the use of an oven or furnace (Col. 9 lines 10-12 and lines 23-25).
Regarding claim 8, Zhong, Geving, and Atkinson teach the method as applied to claim 7 above and Geving teaches the use of an oven or furnace (Col. 9 lines 10-12 and lines 23-25) that is operated such that there is an increase of temperature up to a peak temperature of about 1070C. As such, it necessarily follows that the oven or furnace would comprise a temperature and pressure control to achieve such operating conditions. Please recall the ideal gas law (i.e. PV=nRT) such that any modification or maintenance of the temperature would necessarily result in a ‘control’ (i.e. modification or maintenance) of the pressure under the BRI. “Control” is a broad term that does not specify a particular operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vogtmeier et al. (WO 2010/016026 A1) directed to a grid and method of manufacturing a grid for selective transmission of electromagnetic radiation, particularly x-ray radiation wherein the grid is made by SLS and includes a radiation opaque material such as tungsten wherein the SLS-fabricated part is then infiltrated with a metal liquid material such as silver, lead, or copper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738